Motion to dismiss appeal denied, upon condition that appellant shall file and serve printed records and printed briefs by April twentieth, and that entry of judgment in the mortgage foreclosure action now pending shall be stayed until the hearing and determination of the appeal; and if, under this order, the said appeal is dismissed, the moving party on this motion shall file a stipulation consenting to the dismissal of his own appeal, without costs. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.